Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 19 March 2021.	
2.	Claims 2-36 have been cancelled.
3.	Claims 37-55 have been newly added.
4.	Claims 1, 37-54 and 55 are currently pending and claims 1, 54 and 54 are independent claims. 

Information Disclosure Statement

5.	The information disclosure statement (IDS) submitted on 9 December 2021. The submission is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

         Priority

6.	Priority claimed date: 21 October 2004.

      Drawings

7.	The drawings filed on 9 March 2021 are accepted by the examiner. 

				          Pre-Amendment

8.	Preliminary amendment has been considered by the Examiner.

                                              Claim Rejections - 35 USC § 101	


9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-53 recite “A computer-readable storage medium” interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” or “device” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987. 
Therefore, claims 1, 3-53 and 55 are directed to non-statutory subject matter. The dependent claims fail to obviate such rejections and are themselves rejected under this title for they are also abstract ideas and fall outside the plainly expressed scope of this title.
Please, see the Interim Guidance on Patent Subject Matter Eligibility (December 2014) - http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf

         Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 1 and 37-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10943025.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "protecting transcription data” based on data analysis transcription. And it is obvious to anyone in the art, time of invention that is to use of “protecting transcription data” to prevent and protect data from the unwanted user.

Claim Rejections - 35 USC § 103 
	
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 37-54 and 55 are rejected under 35 U.S.C §103(a) as being unpatentable over Ross et al. (US Publication No. 20020072934), hereinafter Ross in view of Beranek et al. (US Publication No. 20050283475), hereinafter Beranek and in view of Davis et al. (US Publication No. 20030046114), hereinafter Davis.  


Regarding claim 1: 
analyzing dictated medical patient information to determine whether any information in the dictated medical patient information meets at least one criterion for protection, the analyzing comprising (Ross, ¶14-15, 177).
transcribing an audio representation of the dictated medical patient information to generate a textual representation of the dictated medical patient information (Ross, ¶2).
Ross does not explicitly suggest, and generating data specifying a relationship between a portion of the textual representation of the dictated medical patient information and a portion of the audio representation of the dictated medical patient information; however, in a same field of endeavor Beranek discloses this limitation (Beranek, ¶17-18, 35-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of analyzing transcription of Ross with the methos of corelating information disclosed in Beranek to identify a word of a specific patient stated by Beranek at para.35.
Ross in view Beranek does not explicitly suggest, processing the dictated medical patient information in accordance with a result of the analyzing, wherein the processing comprises, in response to identifying first information in the dictated medical patient information that meets the at least one criterion for protection, processing the first information in the dictated medical patient information disparately from second information in the dictated medical patient information that did not meet the at least one criterion for protection; however, in a same field of endeavor Davis discloses this limitation (Davis, ¶92, 85-86).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of analyzing transcription of Ross in view of Beranek with the method of taking an action (de-identification of private data) on identified personal information disclosed in Ross to comply with HIPAA Act for privacy protection, stated by Ross at para.92.

Regarding claim 37:
wherein analyzing the dictated medical patient information to determine whether any information meets the at least one criterion for protection comprises determining whether the dictated medical patient information comprises information indicative of an identity of a patient (Ross, ¶7).
Regarding claim 38: 
wherein determining whether the dictated medical patient information comprises information indicative of the identity of the patient comprises determining whether the dictated medical patient information comprises one or more of a patient name, a date of a medical visit, a medical record number, a provider name, and contact information (Ross, ¶43).
Regarding claim 39
wherein analyzing the dictated medical patient information to determine whether any information meets the at least one criterion for protection comprises determining whether any text included in the textual representation of the dictated medical patient information meets at least one first criterion related to an organization of the text included in the textual representation of the dictated medical patient information (Ross, ¶2).
Regarding claim 40:
Ross in view Beranek does not explicitly suggest, wherein transcribing the audio representation of the dictated medical patient information to generate the textual representation of the dictated medical patient information comprises transcribing the audio representation of the dictated medical patient information to generate a document comprising the textual representation of the dictated medical patient information, and wherein analyzing the dictated medical patient information to determine whether any information meets the at least one criterion for protection comprises analyzing the document comprising the textual representation of the dictated medical patient information to identify a header and/or a footer of the document; however, in a same field of endeavor Beranek discloses this limitation (Beranek, ¶17-18, 35-36).
Same motivation for combining the respective features of Ross in view Beranek and Davis applies herein, as discussed in the rejection of claim 1.

Regarding claim 41:
wherein analyzing the document comprising the textual representation of the dictated medical patient information to identify the header and/or the footer of the document comprises analyzing the document comprising the textual representation of the dictated medical patient information to identify one or more words indicative of a transition in the textual representation of the dictated medical patient information (Ross, ¶65).
Regarding claim 42:
wherein analyzing the document comprising the textual representation of the dictated medical patient information to identify the header and/or the footer of the document comprises analyzing the document comprising the textual representation of the dictated medical patient information to determine a location, within the document, of the one or more words indicative of the transition in the textual representation of the dictated medical patient information (Ross, ¶49-50).
Regarding claim 43: 
further comprising determining a likelihood that the location of the one or more words comprises a true location of the transition in the textual representation of the dictated medical patient information (Ross, ¶40).
Regarding claim 44:
wherein generating the data specifying the relationship between the portion of the textual representation of the medical patient information and the portion of audio representation of the dictated medical patient information comprises identifying a transcribed word included in the textual representation of the dictated medical patient information that corresponds to a spoken word included in the audio representation of the dictated medical patient information (Ross, ¶40).
Regarding claim 45: 
Ross does not explicitly suggest, wherein generating the data specifying the relationship between the portion of the textual representation of the dictated medical patient information and the portion of the audio representation of the dictated medical patient information comprises identifying a transcribed word included in the textual representation of the dictated medical patient information that corresponds to a sound included in the audio representation of the dictated medical patient information; however, in a same field of endeavor Beranek discloses this limitation (Beranek, ¶17-18, 51).
Same motivation for combining the respective features of Ross in view Beranek and Davis applies herein, as discussed in the rejection of claim 1.

Regarding claim 46:
Ross does not explicitly suggest, wherein generating the data specifying the relationship between the portion of the textual representation of the dictated medical patient information and the portion of the audio representation of the dictated medical patient information comprises tagging the portion of the textual representation of the dictated medical patient information and/or the portion of the audio representation of the dictated medical patient information when the portion of the textual representation of the dictated medical patient information and/or the portion of the audio representation of the dictated medical patient information comprises information that meets the at least one criterion for protection; however, in a same field of endeavor Beranek discloses this limitation (Beranek, ¶17-18, 51).
Same motivation for combining the respective features of Ross in view Beranek and Davis applies herein, as discussed in the rejection of claim 1.

Regarding claim 47:
Ross in view Beranek does not explicitly suggest, wherein processing the dictated medical patient information in accordance with the result of the analyzing comprises outputting at least some of the dictated medical patient information, and wherein processing the first information in the dictated medical patient information disparately from the second information in the dictated medical patient information that did not meet the at least one criterion for protection comprises outputting the first information separately from the second information; however, in a same field of endeavor Davis discloses this limitation (Davis, ¶92, 85-86).
Same motivation for combining the respective features of Ross in view Beranek and Davis applies herein, as discussed in the rejection of claim 1.

Regarding claim 48:
wherein outputting the at least some of the dictated medical patient information comprises transmitting at least the second information in the dictated medical patient information that did not meet the at least one criterion for protection to a device configured to edit the dictated medical patient information (Ross, ¶82).
Regarding claim 49:
Ross in view Beranek does not explicitly suggest, wherein processing the dictated medical patient information in accordance with the result of the analyzing comprises outputting textual data that comprises at least some of the dictated medical patient information, and wherein processing the first information in the dictated medical patient information disparately from the second information in the dictated medical patient information that did not meet the at least one criterion for protection comprises: outputting, to a first database and/or to a device configured to edit the dictated medical patient information, at least a first portion of the textual data that includes the first information in the dictated medical patient information that meets the at least one criterion for protection; and outputting, to a second database and/or to the device configured to edit the dictated medical patient information, at least a second portion of the textual data that includes the second information in the dictated medical patient information that did not meet the at least one criterion for protection; however, in a same field of endeavor Davis discloses this limitation (Davis, ¶92, 85-86).
Same motivation for combining the respective features of Ross in view Beranek and Davis applies herein, as discussed in the rejection of claim 1.

Regarding claim 50:
further comprising: receiving information from a device configured to edit the dictated medical patient information, the information indicating changes to the textual data (Ross, ¶82).
Regarding claim 51:
Ross in view Beranek does not explicitly suggest, wherein processing the dictated medical patient information in accordance with the result of the analyzing comprises outputting audio data that includes at least some of the dictated medical patient information, and wherein processing the first information in the dictated medical patient information disparately from the second information in the dictated medical patient information that did not meet the at least one criterion for protection comprises: outputting, to a first database and/or to a device configured to edit the dictated medical patient information, at least a first portion of the audio data that includes the first information in the dictated medical patient information that meets the at least one criterion for protection; and outputting, to a second database and/or to the device configured to edit the dictated medical patient information, at least a second portion of the audio data that includes the second information in the dictated medical patient information that did not meet the at least one criterion for protection; however, in a same field of endeavor Davis discloses this limitation (Davis, ¶92, 85-86).
Same motivation for combining the respective features of Ross in view Beranek and Davis applies herein, as discussed in the rejection of claim 1.

Regarding claim 52:
Ross in view Beranek does not explicitly suggest, wherein processing the first information in the dictated medical patient information disparately from the second information in the dictated medical patient information that did not meet the at least one criterion for protection comprises restricting access to the first information; however, in a same field of endeavor Davis discloses this limitation (Davis, ¶92, 85-86).
Same motivation for combining the respective features of Ross in view Beranek and Davis applies herein, as discussed in the rejection of claim 1.

Regarding claim 53:
wherein processing the dictated medical patient information in accordance with the result of the analyzing comprises processing the textual representation of the dictated medical patient information in accordance with the result of the analyzing (Ross, ¶117).
Regarding claim 54:
analyzing the dictated medical patient information to determine whether any information in the dictated medical patient information meets at least one criterion for protection, the analyzing comprising: (Ross, ¶14-15, 177).
transcribing an audio representation of the dictated medical patient information to generate a textual representation of the dictated medical patient information (Ross, ¶2).
Ross does not explicitly suggest, and generating data specifying a relationship between a portion of the textual representation of the dictated medical patient information and a portion of the audio representation of the dictated medical patient information; however, in a same field of endeavor Beranek discloses this limitation (Beranek, ¶17-18, 35-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of analyzing transcription of Ross with the method of corelating information disclosed in Beranek to identify a word of a specific patient stated by Beranek at para.35.
Ross in view Beranek does not explicitly suggest, processing the dictated medical patient information in accordance with a result of the analyzing, wherein the processing comprises, in response to identifying first information in the dictated medical patient information that meets the at least one criterion for protection, processing the first information in the dictated medical patient information disparately from second information in the dictated medical patient information that did not meet the at least one criterion for protection; however, in a same field of endeavor Davis discloses this limitation (Davis, ¶92, 85-86).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of analyzing transcription of Ross in view of Beranek with the method of taking an action (de-identification of private data) on identified personal information disclosed in Ross to comply with HIPAA Act for privacy protection, stated by Ross at para.92.
Regarding claim 55:
at least one processor (Ross, ¶12).
at least one computer-readable medium having encoded thereon computer-readable instructions that, when executed by a computer, cause the computer to carry out a method, the method comprising: (Ross, ¶12, 3).
analyzing the dictated medical patient information to determine whether any information in the dictated medical patient information meets at least one criterion for protection, the analyzing comprising: (Ross, ¶14-15, 177).
Ross does not explicitly suggest, transcribing an audio representation of the dictated medical patient information to generate a textual representation of the dictated medical patient information; and generating data specifying a relationship between a portion of the textual representation of the dictated medical patient information and a portion of the audio representation of the dictated medical patient information; however, in a same field of endeavor Beranek discloses this limitation (Beranek, ¶17-18, 35-36).
Ross in view Beranek does not explicitly suggest, processing the dictated medical patient information in accordance with a result of the analyzing, wherein the processing comprises, in response to identifying first information in the dictated medical patient information that meets the at least one criterion for protection, processing the first information in the dictated medical patient information disparately from second information in the dictated medical patient information that did not meet the at least one criterion for protection; however, in a same field of endeavor Davis discloses this limitation (Davis, ¶92, 85-86).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of analyzing transcription of Ross in view of Beranek with the method of taking an action (de-identification of private data) on identified personal information disclosed in Ross to comply with HIPAA Act for privacy protection, stated by Ross at para.92.

   Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890